DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-18, 75 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10940116 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to delayed release tablet for oral administration comprising (a) a core comprising about 1000 mg deferiprone and an enteric polymer; and (b) and enteric coating comprising an enteric polymer, wherein the tablet is suitable for twice daily dosing.  See reference claim 1; present claims 1, 5 and 6. 
The specific conditions including pharmacokinetic profiles and components of the tablets as defined in the dependent claims are disclosed in reference claims 2-23.   
Since the composition of the disclosed tablet in the patented claims is the same as the composition of the present invention, it is viewed that the present invention is bioequivalent over a 24-hour period in the steady state of the same daily dose of an immediate release tablet comprising deferiprone administered three times daily as defined in present claim 1. 

Claims 1-9, 11-18, 75 and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10780055 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to delayed release tablet for oral administration comprising (a) a core comprising deferiprone in a therapeutically effective amount and an enteric polymer in an amount of about 1-20 wt% of the core; and (b) and enteric coating comprising an enteric polymer, wherein the tablet is scored such that it can be administered as a whole tablet or a half tablet and, wherein the tablet administered as two half tablets are bioequivalent to one whole tablet in either the fasted state or the fed state.  See reference claim 1; present claims 1 and 2-6. 
The specific enteric polymers of the core as defined in the present claims 7 and 8 are disclosed in reference claims 1 and 2. 
Reference claim 3 discloses that the total daily dose of the disclosed tablet administered twice daily is bioequivalent in the steady state of the same daily dose of an immediate release tablet comprising deferiprone administered three times daily as defined in present claim 1.  
The pharmacokinetic profiles as described in present claims 9, 13-18 and 75 are disclosed in reference claims 4, 6-10 and 14-20.  The release profile as defined in present claim 95 is disclosed in reference claim 21.  
Regarding present claims 11 and 12, the “therapeutically effective amount” of deferiprone as defined in reference claims 1 and 11 include 1000 mg or 600 mg.  See spec., col. 5, lines 1 – 6; col. 7, lines 16 – 16. 

0115B2
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120053212 A1, published on March 1, 2012) 
Shah teaches that administration of the iron chelator to a human undergoing an injection of a contrast agent can reduce the severity of acute renal failure.  The reference discloses a delayed (enteric) release tablet comprising 900 mg of deferiprone for oral administration to a human subject; the reference teaches that twice daily administration of the delayed release tablet can be used over three-times daily administration of an immediate release tablet comprising 900 mg to achieve a similar clinical outcome; such disclosure suggests that administering the prior art delayed release tablet bioequivalent twice daily is bioequivalent to the same daily dose of an immediate release tablet administered three times as defined in the present claim.  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 1 as above, and further in view of Chauhan et al. (US 20100255082 A1, published on October 7, 2010, cited in IDS)
	Although Shah discloses delayed release tablet comprising deferiprone, the reference fails to teach the specific limitations of the present claims. 
Chauhan teaches a coated splittable tablet with a similar in vitro drug release profile for whole tablet and when broken; each unit being separated by a plug having a breakable score.  See abstract.  The reference teaches that the breaking of the tablet does not compromise the functional coating; if the functional coating provides for delayed drug release, timing of release of the drug from the tablet remains the same for the tablet after breaking.  See Examples. The reference further teaches that splitting of tablets helps to make medications more affordable or titration of dose. See [0066].  Chauhan provides enteric-coated multilayer formulations comprising the drug layer subcoated with an enteric polymer (hydroxypropyl methyl cellulose) which is further coated with enteric polymer Eudragit L30D55.  The reference teaches that the release retarding excipients are added to “proportion or portions of a drug containing unit of the core tablet”.  See [0038].  
	Given the teachings of delayed release tablets comprising deferiprone, it would have been obvious to one of ordinary skill in the art before the time of filing of the present invention to modify the teachings of the reference and make the tablet suitable for breaking as motivated by Chauhan.  The skilled artisan would have been motivated to do so, as 1) both references teach delayed tablet formulations; and 2) Chauhan teaches enteric coated splittable tablets that can be broken and still provide a bioequivalent drug release profile; and 3) the latter teaches that such formulation can be more affordable and the dose can be reduced if needed.  Since both Shah and Chauhan teach delayed release tablet formulations, the skilled artisan would have had a reasonable expectation of successfully producing a delayed release tablet comprising deferiprone, which can be broken in half and have bioequivalent drug release profiles by combining the teachings of the references. 

Claims 9, 11-18, 75 and 95  are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Chauhan as applied to claims 1-6 as above, and further in view of Clinical Trial (“Comparison of deferiprone delayed release tablets and deferiprone oral solution in healthy patients”, May 13, 2016, cited in IDS). 
As discussed above, although Chauhan provides general enteric-coated multilayer formulations comprising the drug layer subcoated with an enteric polymer (e.g., hydroxypropyl methyl cellulose) which is further coated with enteric polymer (e.g., Eudragit L30D55), the combined teachings of the references fail to disclose the dose/pharmacokinetic release profile as defined in the present claims. 
Clinical Trial teaches delayed release tablet comprising 1200 mg or 600 mg deferiprone providing AUCi/Cmax of 4.55 hr in fed conditions 4.35 hr in fasting conditions; Tmax of 2.05 hr in fasting condition and 3.93 hr in fed conditions; and Cmax of 8.21µg/ml in fasting conditions.  See p 9, 10, 12-17. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teaching of Shah/Chauhan and make a delayed tablet formulation comprising various therapeutically effective amounts of deferiprone as suggested by Clinical Trial.  The pharmacokinetic release profile as defined in the claims would have been obviously resulted from following the teachings and suggestions of the combined teachings of the references. 
Regarding claim 11, prior art teaches delayed release tablets comprising 900 mg, 1200 mg or 600 mg deferiprone.  Shah teaches that the iron chelator can be administered at a dose in a range between about 20 mg/kg -150 mg/kg body of the human.  See [0025].  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, given the teachings of therapeutically effective amounts of deferiprone, discovery of optimum amount of the drug for different patient base (e.g., body weight, tolerance level, etc) would have been prima facie obvious. 

Conclusion
No claims are allowed.
Claims 7 and 8 are free of prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617